DISMISS and Opinion Filed August 2, 2022




                                    S In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                No. 05-22-00244-CV

                    MES PARTNERS, INC. AND
         MILLER ENVIRONMENTAL SERVICES, LLC, Appellants
                             V.
                     DAVID LANTZ, Appellee

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-22-01584

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is the parties’ joint motion to dismiss the appeal because they

have settled their differences. We grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(2).



                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE
220244F.P05
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

MES PARTNERS, INC. AND                      On Appeal from the 134th Judicial
MILLER ENVIRONMENTAL                        District Court, Dallas County, Texas
SERVICES, LLC, Appellants                   Trial Court Cause No. DC-22-01584.
                                            Opinion delivered by Chief Justice
No. 05-22-00244-CV         V.               Burns. Justices Molberg and Smith
                                            participating.
DAVID LANTZ, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered August 2, 2022




                                      –2–